Title: From George Washington to Timothy Pickering, 1 April 1782
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Newburgh April 1st 1782
                        
                        I received on my way from Philadelphia your favor of the 23d of March respecting the allowance of Servants to
                            Officers in Your Department; I have taken the earliest opportunity of communicating to the Secretary at War my sentiments
                            on the subject, and am with great regard Sir Your Most Obedt Servant
                        Go: Washington
                    